Citation Nr: 1607038	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  15-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1.  Entitlement to an initial compensable rating for erectile dysfunction.
 
2.  Entitlement to service connection for a bilateral hearing loss.
 
3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depressive, and posttraumatic stress disorders, to include as secondary to erectile dysfunction and hypertension.  
 
 
REPRESENTATION
 
Appellant represented by:  Virginia Department of Veterans Services
 
 

ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1972 to August 1993.  
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.
 
Records on file reveal that the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder have been raised by the appellant.  In September 2015, the Veteran filed a timely notice of disagreement with a July 2015 rating decision which denied entitlement to service connection for posttraumatic stress disorder, and which declined to reopen the issue of entitlement to service connection for a low back disorder.  Although no statement of the case has yet been issued by the Agency of Original Jurisdiction (AOJ), the Board declines to take jurisdiction of the low back claim at this time because the electronic record reveals that development is ongoing at the AOJ.  That matter is not currently developed for appellate review.  Because the issues for which the Veteran has perfected an appeal include entitlement to service connection for an acquired psychiatric disorder, the Board will take jurisdiction of the PTSD claim.  This appeal is limited to the issues on the title page.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issues of entitlement to service connection for a sleep disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Erectile dysfunction has not been manifested by penile deformity.
 
2.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss due to a disease or injury in service, and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2015).
 
2.  A bilateral hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§  5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated April 2013 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested or that additional examinations for these issues are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, VA and private treatment records, and VA and private examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131.  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Service connection will be presumed for certain chronic diseases, including "[o]ther organic diseases of the nervous system," if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§  1101, 1112 (West 2014); 38 C.F.R. §§  3.307, 3.309(a).  According to VA policy, sensorineural hearing loss is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R § 3.309(a).  See M21-1, III.iv.4.B.3.a.  
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  
 
Erectile Dysfunction
 
The Veteran's erectile dysfunction is rated noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In order to receive a compensable rating for erectile dysfunction under Diagnostic Code 7522, there must be evidence of penile deformity with a loss of erectile power.  On the May 2013 private examination report, the examiner did not note any penile deformity and indicated that the Veteran declined direct examination of his penis.  The appellant's VA and private treatment records likewise contain no mention of any penile deformity and the Veteran has not mentioned any penile deformity in his lay statements.  
 
As there is no evidence of a penile deformity during the appeal period, a compensable rating is not warranted for the Veteran's erectile dysfunction.
 
The Board has considered whether the Veteran's erectile dysfunction represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.85.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.
 
Hearing Loss
 
The Veteran asserts that he currently has a bilateral hearing loss which was caused by exposure to acoustic trauma during active duty service.  The Veteran's service personnel records establish that he served as a corpsman, and later a signalman, in the Navy.  
 
Some of the Veteran's service treatment records, including his 1972 entrance examination, are completely illegible.  Because every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry and because there is no evidence that the Veteran's hearing loss predated his active duty service, the Board will assume that the appellant's hearing was clinically normal at the time of enlistment.  38 U.S.C.A. § 1111 (West 2014).  
 
The claimant was provided a hearing examination in September 1991.  That examination report noted that the Veteran was "routinely exposed to hazardous noise."  The examination, however, revealed that the appellant had normal hearing in each ear.  
 
The Veteran's June 1993 separation examination revealed clinically normal ears, as well as normal hearing.  The appellant did not report, and he was not diagnosed with a hearing loss.
 
The Veteran was afforded a VA examination in December 2013.  The examiner diagnosed bilateral sensorineural hearing loss but opined that it was less likely than not related to the Veteran's active duty service.  The examiner's rationale was that the Veteran's hearing was normal throughout his 21 years of service, that his hearing loss "started several years after discharge from the military," and that he was exposed to noise after service by working as a mold fabricator in a machine shop for 12 years and as a truck driver for several years afterward.  
 
The Veteran has never alleged a specific time when his hearing loss began.  There is nothing in the record to indicate that the Veteran sought or received any treatment for a hearing loss prior to the December 2013 VA examination.  
 
It is the Board's responsibility to assess the credibility and weight to assign to the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  To the extent that the Veteran is implicitly alleging a hearing loss in service by filing a claim of entitlement to service connection, the Board finds the contemporaneous hearing tests to be of greater probative weight than the appellant's subsequent statements made decades later during the course of a claim for compensation benefits.  
 
The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of his current hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current bilateral hearing loss is related to traumatic noise exposure during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.
 
The Board acknowledges that the appellant's representative, in an August 2015 statement, cited a study for the proposition that it is possible for hearing loss to "temporarily rebound after significant noise exposure only to decline again" and argued that the December 2013 examiner must not have been aware of the study.    Treatise evidence may suffice to establish nexus when combined with an opinion of a medical professional or when, standing alone, it discusses such generic relationships with a degree of certainty such that, under the facts of a specific case, there is causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  
 
Here, however, as far as the Board can determine from the representative's brief citation, the study indicates only the general possibility that a hearing loss due to noise induced loss of cells in the cochlea can be "delayed by months."  There is nothing in the record to indicate that this Veteran's hearing loss is specifically due to loss of cells in the cochlea.  Moreover, the citation does not address the appellant's situation, in which there is no evidence of any hearing loss throughout decades of active duty service or for years afterward.  The VA examiner's opinion explained that under the specific facts of this case, including significant, prolonged noise exposure after active duty service and a lack of evidence of any hearing loss during service or for years afterward, a relationship was unlikely.  As this opinion had specific application to the instant case, it is of greater probative weight.  The Board also assumes, in the absence of evidence to the contrary, that the December 2013 examiner was competent and aware of current information relevant to her specialty.
 
The Board also notes that there is no basis to grant service connection for a hearing loss on a presumptive basis, as there is no evidence that a hearing loss manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.   
 
Because the only medical opinion of record is unfavorable to the Veteran's claim, the preponderance of the most probative evidence weighs against the claim.  
 
In making its determinations, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, this rule does not apply and both claims must be denied.
 
ORDER
 
Entitlement to an initial compensable rating for erectile dysfunction is denied.
 
Entitlement to service connection for a bilateral hearing loss is denied.
 
 
REMAND
 
The RO denied entitlement to service connection for a sleep disorder, to include sleep apnea, because there was no evidence that any medical professional had diagnosed the appellant with sleep apnea.  VA has since received an October 2015 polysomnogram report from Tidewater Neurologists and Sleep Disorder Specialists, which diagnosed the Veteran with severe obstructive sleep apnea.  In addition, according to an August 2015 statement by the Veteran's representative, the appellant argues that his sleep apnea began during his active duty service.  Based on this new information, a remand is in order to obtain a medical opinion on the etiology of any diagnosed sleep apnea and possible relationship to service.
 
A July 2013 VA treatment record reveals a diagnosis of an adjustment disorder with depression.  The clinical psychologist who made that diagnosis offered no opinion as to the etiology of that disorder.  The Veteran declined further treatment.  A September 2014 VA treatment record reveals a diagnosis of an "other specified trauma disorder" and major depression.  The record is incomplete and the portion that has been associated with the claims file does not clarify the nature of this trauma.  The staff psychologist who made that diagnosis also ruled out a mood disorder due to chronic pain.  The psychologist went on to opine that the Veteran "does not meet the criteria for Military related PTSD."   A primary care staff physician noted in an addendum that the Veteran "seems to be depressed and has severe PTSD which needs to be treated for him to respond appropriately to pain treatment."   On remand, the AOJ should afford the Veteran an examination to determine the nature and etiology of any acquired psychiatric disorders.
 
One of the Veteran's claimed PTSD stressors is that, while stationed at Naval Medical Center Portsmouth from November 1973 to June 1974, a friend of his was robbed and killed in the barracks.  The Veteran says that he no longer remembers the friend's name, but remembers seeing the body afterward.  Because a murder on the grounds of a military facility is a potentially verifiable event, on remand, the AOJ should seek records that might corroborate the Veteran's account.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  The AOJ should contact the appropriate entity to obtain information that would serve to verify the Veteran's contention that a robbery and homicide occurred inside of the barracks at Naval Medical Center Portsmouth between November 1973 and June 1974.  If the appropriate entity requires that a request to search a period of this length be broken into multiple increments, the AOJ must submit as many requests as are necessary to cover the entire period.
 
If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond. 
 
2.  Once the above development has been completed to the extent possible, the AOJ should schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder, including anxiety, posttraumatic stress, major depressive, and/or other specified trauma disorders.  All indicated tests must be accomplished.  The examiner must be provided access to the files in Virtual VA and VBMS and the examiner must document his or her review thereof.  
 
The examiner should then provide an opinion, consistent with sound medical judgment, addressing the following:
 
(i)  What are the Veteran's current psychiatric diagnoses? 
 
(ii) If the Veteran is diagnosed with PTSD based on an inservice stressor the examiner must identify the evidence which independently verifies that the supporting stressor actually occurred while the appellant served on active duty.  
 
(iii) For any diagnosed psychiatric disorder other than PTSD, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active duty service, including whether it was caused or aggravated (i.e., worsened beyond the natural progression) by any service-connected disability.  In addressing this question the role that any preservice or postservice stressor played in the development of any diagnosed current psychiatric disorder must be addressed. 
 
The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiner should include a discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the appellant's lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.
 
3.  The claims folder, access to Virtual VA and VBMS records, and a copy of this remand must be provided to a sleep specialist for review.  Based upon a review of the record, the sleep specialist must opine as to whether it is at least as likely as not (50 percent or more) that the Veteran's sleep apnea is due to service.  The sleep specialist must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  
 
The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiner should include a discussion of the Veteran's documented medical history and assertions as well as his lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.
 
4. The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  
 
5. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures. 
 
6. Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


